Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-25 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Burgstaller et al. US 20140056482 A1, is relates to a machine for treating potatoes having "sugar end" defects. See [0002], further Burgstaller teaches “When the sensor unit 10 detects a potato K having "sugar end" defects, it generates a "sugar end" signal 6, 7, which is transmitted to the treatment device 3 and triggers an according treatment of the potato K. This treatment will either comprise sorting out the potato K by the potato sorting means 5 or cutting off the parts of the potato K having "sugar end" defects.  It is to be noted that the term "potato K", as used herein, covers entire potato tubers as well as potato pieces, in particular strip-like or disc-like potato pieces cut in the longitudinal or transversal direction.  As "sugar end" defects appear only at 
the end regions of potato tubers, sorting by means of potato sorting means 5 is useful only for transversely cut potato pieces” see [0060]. 
Burgstaller failed to teach or suggest for acquiring a color image of a potato segment using a camera; transmitting said color image from said camera to memory that is computer-readable; reading data from each potato segment pixel of said color image in said memory, wherein each said potato segment pixel is designated as being part of said potato segment; and executing a potato segment scoring color analysis using a computer operatively interconnected with said memory and comprising: acquiring from said data at least a first color value and a second color value for each said potato segment pixel: assessing each said potato segment pixel in relation to at least one of a plurality of color value sets, wherein each color value set of said plurality of color value sets has at least a first color value requirement, a second color value requirement, and a score, wherein said first color value requirement, said second color value requirement, and said score of each said color value set is different from said first color value requirement, said second color value requirement, and said score for every other said color value set of said plurality of color value sets; executing a first assigning step comprising assigning each said potato segment pixel to said score for one of said plurality of color value sets and based upon its corresponding said first color value and said second color value complying with said first color value requirement and said second color value requirement of said one of said plurality of color value sets; and generating an assigned score for said potato segment, wherein said assigned score is said score that has been associated with the largest number of said potato segment pixels by said first assigning step. As cited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664